DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: editing unit,  storage unit and display processing unit in claim 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiya (20140115536).
Akiya discloses 1.  An image processing apparatus comprising: 
An editing unit configured to edit an image according to user's operation;  (Akiya, Fig.4, W1 shows the image to be edited.  W2 shows a list of image editing operations which can be applied to the image)
a storage unit configured to store, in a storage medium, an editing history indicating an edit content executed by the editing unit by associating the editing history with the image;  and (Akiya, Paragraph 115-117, “[0115] That is, every time image editing is performed, the CPU 14 records the contents as a history according to the target image.  Then, the UI decision part 24 determines, in selecting a user interface capable of setting details of an item from the menu displayed on the window W2, whether or not there exists a history of image editing with regard to the item, and when there exists such a history, the UI decision part 24 decides the contents of the user interface based on the history. ”)
a display processing unit configured to display each edit content on a screen in a different manner depending on being applied to the image or not being applied to the image. (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”;  See also Fig. 5 Arrow pointing down vs pointing right )

Akiya discloses 2.  The image processing apparatus according to claim 1, wherein the display processing unit performs control to highlight1 the edit content being applied. (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”;  See also Fig. 5 Arrow pointing down vs pointing right )
 
Akiya discloses 3.  The image processing apparatus according to claim 1, wherein the display processing unit performs control to display each edit content on the screen in a different color depending on being applied to the image or not being applied to the image. (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”; )
 
Akiya discloses 4.  The image processing apparatus according to claim 1, wherein the display processing unit performs control to display the edit content being applied to the image and hide the edit content not being applied to the image. (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”;  paragraph 117, “the user interface may be decided so as to display only the items subjected to various settings in the previous image editing.”; See also Fig. 5 Arrow pointing down vs pointing right, where part of the options are hidden when not selected (arrow pointing right) )
 
Akiya discloses 5.  The image processing apparatus according to claim 1, wherein the display processing unit performs control to associate and display, as the edit content, an editing item and an adjustment value of the editing item. (Akiya, Fig. 5; w1 for the edit content and w2 for editing item and adjustment)
 
Akiya discloses 6.  The image processing apparatus according to claim 5, wherein, in the edit contents of a same editing item in the editing history stored in the storage medium, the display (Akiya, paragraph 117, “The UI decision part 24 decides the contents of the user interface based on the history of image editing in these D6 and D7.  In FIG. 8, D6 indicates the degree in the previous image editing with regard to contrast adjustment.  In addition, D7 indicates that "scenery" has been selected among the selection items "person/scenery", and also indicates the degree of the previous image editing.  Meanwhile, in the example of FIG. 8, the user interface may be decided so as to display only the items subjected to various settings in the previous image editing.”, where the previous history is shown and the user can modify it to a later edit content; see Fig. 5)
 
Akiya discloses 7.  The image processing apparatus according to claim 5, wherein, when the editing unit newly performs editing to the image, the display processing unit displays, on the screen in a display mode indicating a state not being applied to the image, the edit content of the editing item same as that of the newly performed editing to the image in the plurality of edit contents in the editing history stored in the storage unit. (Akiya, paragraph 117, “The UI decision part 24 decides the contents of the user interface based on the history of image editing in these D6 and D7.  In FIG. 8, D6 indicates the degree in the previous image editing with regard to contrast adjustment.  In addition, D7 indicates that "scenery" has been selected among the selection items "person/scenery", and also indicates the degree of the previous image editing.  Meanwhile, in the example of FIG. 8, the user interface may be decided so as to display only the items subjected to various settings in the previous image editing.”, where the previous history is shown and the user can modify it to a later edit content; see Fig. 5; options not selected are not highlighted.)
 
Akiya discloses 8.  The image processing apparatus according to claim 1, wherein an order of the plurality of edit contents included in the editing history are displayed on the screen is different from an order that the plurality of the edit contents used by the editing unit to perform an edit process to the image. (Akiya, paragraph 173, “an item relating to the arrangement of items is displayed in the region A4 described above.  When the check box of the item "automatically place items with higher priority at higher levels" is not checked, the displaying order "respective items relating to image editing" described in FIG. 3 remains in an initial state.  In contrast, when the check box of the item "automatically place items with higher priority at higher levels" is checked, the items whose menu has been opened by the automatic opening setting described above are rearranged in descending order of priority. ” )
 
Akiya discloses 9.  The image processing apparatus according to claim 1, wherein the display processing unit displays, on the screen, a part of the plurality of edit contents included in the editing history and changes the part of the plurality of edit contents to be displayed on the screen according to user's operation. (Akiya, paragraph 117, “The UI decision part 24 decides the contents of the user interface based on the history of image editing in these D6 and D7.  In FIG. 8, D6 indicates the degree in the previous image editing with regard to contrast adjustment.  In addition, D7 indicates that "scenery" has been selected among the selection items "person/scenery", and also indicates the degree of the previous image editing.  Meanwhile, in the example of FIG. 8, the user interface may be decided so as to display only the items subjected to various settings in the previous image editing.”, where the previous history is shown and the user can modify it to a later edit content, which are displayed; see Fig. 5;)
 
Akiya discloses 10.  The image processing apparatus according to claim 1, wherein the image is a RAW image. (Akiya, paragraph 72)
 
Claim 11 is rejected under similar grounds as claim 1. 
Claim 20 is rejected under similar grounds as claim 1. 
Claim 12 is rejected under similar grounds as claim 2. 
Claim 13 is rejected under similar grounds as claim 3. 
Claim 14 is rejected under similar grounds as claim 4. 
Claim 15 is rejected under similar grounds as claim 5. 
Claim 16 is rejected under similar grounds as claim 6. 
Claim 17 is rejected under similar grounds as claim 7. 	
Claim 18 is rejected under similar grounds as claim 8. 
Claim 19 is rejected under similar grounds as claim 9. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition : pick out and emphasize. See for example Bryant (PGPub 2012/0210229, paragraph 86, “and 
        highlights the color correction option 225”)